DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27, 31, and 43 are objected to because of the following informalities:  
Regarding Claim 27, in line 12, the word “architecture” is followed by a period, indicating the end of the sentence. However, each claim in a U.S. patent application is to begin with a capital letter and end with a period. See MPEP § 608.01(m).  Periods may not be used elsewhere in the claims except for abbreviations. Id. 
Regarding Claim 31, in line 1, replace “on-zero” with --non-zero--.
Regarding Claim 43, in line 3, replace “a endpoint device” with --an endpoint device--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 34, 41, 42, and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 33 recites the limitation "the platform firmware" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the SRIS architecture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the SRNS architecture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the SRNS architecture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the second" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the platform hardware" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the SRIS architecture" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the SKP ordered set" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
All claims that are not specifically addressed are rejected due to a dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 and 33-47 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Choi”) (U.S. Patent Application Publication Number 2017/0315956) and Wu et al. (“Wu”) (U.S. Patent Application Publication Number 2018/0253398).
Regarding Claim 27, Choi discloses an apparatus comprising: 
a first device (Figure 1, item 200) comprising: 
a port (Figure 1, item 202) to couple to a second device (Figure 1, item 100) via a link (Figure 1, item 300); and 
control logic (Figure 1, item 210) to: 
determine a data rate supported by the port for data transmissions on the link (i.e., it is well known in the art that PCIe devices negotiate an acceptable data rate prior to data communications); 
determine a clocking architecture (i.e., SRIS) supported by the port for the determined data rate (paragraphs 0019 and 0033); 
send information across the link using the determined data rate and the determined clocking architecture (paragraph 0023; i.e., the host 100 and device 200 communicate data bidirectionally).
Choi does not expressly disclose identify data rate information in a Peripheral Component Interconnect Express (PCIe) link capabilities 2 register;

the first device to send information to the second device via the link using the clocking architecture at the data rate of 32 GT/s.
In the same field of endeavor (e.g., PCIe communication techniques), Wu teaches identify data rate information in a Peripheral Component Interconnect Express (PCIe) link capabilities 2 register (paragraphs 0139 and 0143);
wherein the data rate information indicates that the port supports the clocking architecture at the determined data rate, and wherein the data rate comprises 32 gigatransfers per second (GT/s) (paragraph 0143);
the first device to send information to the second device via the link using the clocking architecture at the data rate of 32 GT/s (paragraphs 0057 and 0143).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wu’s teachings of PCIe communication techniques with the teachings of Choi, for the purpose of increasing the data rate between the two devices.

Regarding Claim 28, Choi discloses wherein the clocking architecture comprises one of a separate reference clock with independent spread spectrum clocking (SRIS) architecture (paragraphs 0019 and 0033) or a separate reference clock with no spread spectrum clocking (SRNS) architecture.

Regarding Claim 29, Wu teaches wherein the data rate information in the capability register comprises a non-zero value in bit 4 of a lower SKP ordered set generation supported speeds vector field of the link capability 2 register (paragraphs 0139 and 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).
Regarding Claim 30, Wu teaches wherein the non-zero value in bit 4 of the lower SKP ordered set generation supported speeds vector field is to indicate that the port supports a separate reference clock with independent spread spectrum clocking (SRIS) architecture at 32 gigatransfers per second (GT/s) (paragraph 0057; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 31, Wu teaches wherein the non-zero value in bit 4 of the lower SKP ordered set generation supported speeds vector field is to indicate that the port supports software control of SKP ordered set transmission scheduling and the SRIS architecture at the 32 GT/s data rate (paragraph 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 33, Wu teaches the platform firmware to determine that the port can support the SRIS architecture at the data rate and can support receiving SKP ordered sets at a rate defined for the SRNS architecture while the port is operating using the SRIS architecture based on information in a lower SKP ordered set reception supported speeds vector of a link capabilities register (paragraph 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS and SRNS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 34, Wu teaches wherein the data rate comprises 32 gigatransfers per second (GT/s) and the platform firmware is to determine that the port can support the SRIS architecture at the 32 GT/s data rate base on information in bit 4 of the SKP ordered set reception supported speeds vector of a link capabilities register (paragraphs 0057 and 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 35, Choi discloses a method comprising: 
identifying a data rate (i.e., it is well known in the art that PCIe devices negotiate an acceptable data rate prior to data communications) supported by a port of a first device (Figure 1, item 200), wherein the port couples the first device to a second device (Figure 1, item 100) over a link, and the link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (Figure 1, item 300); 
determining that the port is to operate using a separate reference clock with independent spread spectrum clocking (SRIS) architecture (paragraphs 0019 and 0033);
determining a data rate supported by the port using the SRIS architecture (i.e., it is well known in the art that PCIe devices negotiate an acceptable data rate prior to data communications); 
sending information across the link using the determined data rate and the determined clocking architecture (paragraph 0023; i.e., the host 100 and device 200 communicate data bidirectionally).
Choi does not expressly disclose identifying a bit in a PCIe link capabilities 2 register corresponding to the data rate supported by the port using SRIS; and 

In the same field of endeavor, Wu teaches identifying a bit in a PCIe link capabilities 2 register corresponding to the data rate supported by the port using SRIS (paragraph 0057; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice); and 
wherein identifying the data rate supported by the port for data transmissions comprising identifying that the port supports 32 gigatransfers per second (GT/s) from bit 4 of a supported link speeds vector of a link capabilities 2 register (paragraphs 0057 and 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).
The motivation discussed above with regards to Claim 27 applies equally as well to Claim 35.

Regarding Claim 36, Wu teaches wherein setting a bit in a link capabilities 2 register comprises setting bit 4 of a lower SKP ordered set generation supported speeds vector field of the link capability 2 register (paragraphs 0139 and 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 37, Wu teaches wherein setting bit 4 of a lower SKP ordered set generation supported speeds vector field indicates that the SRIS architecture is supported for a data rate of 32 gigatransfers per second (GT/s) (paragraphs 0139 and 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 38, Wu teaches wherein setting bit 4 of the lower SKP ordered set generation supported speeds vector field is to indicate that the port supports software control of SKP ordered set transmission scheduling and the SRIS architecture at the 32 GT/s data rate (paragraph 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 39, Wu teaches scheduling SKP ordered set intervals based on a data rate of 32 GT/s and the SRIS architecture (paragraph 0143; i.e., the combination of Choi and Wu would result in the SRIS being utilized with the SKP ordered sets).

Regarding Claim 40, Wu teaches setting an enable lower SKP ordered set generation vector bit in a link control 3 register of the link partner (paragraph 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 41, Wu teaches determining that the port can support the SRIS architecture at the data rate and can support receiving SKP ordered sets at a rate defined for the SRNS architecture while the port is operating using the SRIS architecture based on information in a lower SKP ordered set reception supported speeds vector of a link capabilities 2 register (paragraph 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS and SRNS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 42, Wu teaches wherein the data rate comprises 32 gigatransfers per second (GT/s) and determining that the first port can support the SRIS architecture at the 32 GT/s data rate is 

Regarding Claim 43, Choi discloses a system comprising: 
a host device (Figure 1, item 100) comprising a first port (Figure 1, item 150) to support a link (Figure 1, item 300); and 
an endpoint device (Figure 1, item 200) comprising a second port (Figure 1, item 202) to support the link, wherein the host device couples to the endpoint device via the link, 
wherein the host device comprises protocol circuitry to: 
determine a data rate supported by the first port for data communication on the link (i.e., it is well known in the art that PCIe devices negotiate an acceptable data rate prior to data communications);
determine that a separate reference clock with independent spread spectrum clocking (SRIS) architecture is supported by the first port for the data rate (paragraphs 0019 and 0033; i.e., although the reference discusses the SRIS architecture with regards to the endpoint device 200, it would have been obvious to one of ordinary skill in the art to have implemented the same SRIS teachings within the host device 100);
send information across the link using the determined data rate and the determined clocking architecture (paragraph 0023; i.e., the host 100 and device 200 communicate data bidirectionally).
Choi does not expressly disclose identify first data rate information in a host device link capabilities register to indicate that the first port supports the clocking architecture at the data rate;

wherein the data rate comprises 32 gigatransfers per second (GT/s) and the platform firmware is to determine that the first port can support the SRIS architecture at the 32 GT/s data rate base on information in bit 4 of the SKP ordered set reception supported speeds vector of a link capabilities 2 register.  
In the same field of endeavor, Wu teaches identify first data rate information in a host device link capabilities register to indicate that the first port supports the clocking architecture at the data rate (paragraph 0057; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice);
identify second data rate information in a link control register to indicate that the second supports the clocking architecture at the data rate (paragraph 0057; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice);
wherein the data rate comprises 32 gigatransfers per second (GT/s) and the platform firmware is to determine that the first port can support the SRIS architecture at the 32 GT/s data rate base on information in bit 4 of the SKP ordered set reception supported speeds vector of a link capabilities 2 register (paragraph 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).
The motivation discussed above with regards to Claim 27 applies equally as well to Claim 43. 

Regarding Claim 44, Wu teaches the protocol circuitry is to set an enable lower SKP ordered set generation vector bit in the link control register corresponding to the data rate (paragraph 0143; i.e., the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 45, Wu teaches wherein the data rate information in the capability register comprises a non-zero value in bit 4 of a lower SKP ordered set generation supported speeds vector field of the link capability register, the non-zero value in bit 4 of the lower SKP ordered set generation supported speeds vector field is to indicate that the first port supports a separate reference clock with independent spread spectrum clocking (SRIS) architecture at 32 gigatransfers per second (GT/s) (paragraph 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 46, Wu teaches wherein the non-zero value in bit 4 of the lower SKP ordered set generation supported speeds vector field is to indicate that the first port supports software control of SKP ordered set transmission scheduling and the SRIS architecture at the 32 GT/s data rate (paragraph 0143; i.e., it would have been obvious to one of ordinary skill in the art to have included the SRIS information as disclosed in Choi in the configuration register of Wu; the specific bit and field in which the data rate information is stored would be a matter of obvious design choice).

Regarding Claim 47, Wu teaches the platform firmware to determine that the first port can support the SRIS architecture at the data rate and can support receiving SKP ordered sets at a rate defined for the SRNS architecture while the port is operating using the SRIS architecture based on .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Wu as applied to Claim 27, and further in view of Tirumala et al. (“Tirumala”) (U.S. Patent Application Publication Number 2017/0212579).
Regarding Claim 32, Choi and Wu disclose wherein the clocking architecture comprises a separate reference clock with independent spread spectrum clocking (SRIS) architecture (Choi, paragraph 0019).
Choi and Wu do not expressly disclose the first device is to use the SRIS architecture while in an L1 power management (PM) substate.  
In the same field of endeavor (e.g., PCIe communication techniques), Tirumala teaches the first device is to use the SRIS architecture while in an L1 power management (PM) substate (Figure 1, item 136, paragraph 0034; i.e., the reference states that the L0 mode is not enabled for SRIS, but shows an “L1 PM Sub-State Logic” 136; one of ordinary skill in the art when given this information would conclude that the SRIS is used while in the L1 PM sub-state).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Tirumala’s teachings of PCIe communication techniques with the teachings of Choi and Wu, for the purpose of further saving power in the PCIe device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186